Citation Nr: 0501081	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for post-traumatic stress disorder 
(PTSD) claimed as due to Department of Veterans Affairs (VA) 
vocational rehabilitation training in August 1997.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a broken nose claimed as due to VA 
vocational rehabilitation training in August 1997.

3.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and T.L.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Marine 
Corps from June 1991 to August 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Waco, Texas 
Regional Office (RO) that denied the appellant's claim for 
service connection for plantar fasciitis as well as his 
claims for 38 U.S.C.A. § 1151 benefits for additional 
disability involving post-traumatic stress disorder (PTSD) 
and a fractured nose, claimed to be the result of 
participation in VA Vocational Rehabilitation training under 
Chapter 31.

In September 2004, a hearing was held at the Albuquerque, New 
Mexico RO before the undersigned, who is the Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The appellant submitted additional medical evidence 
concerning his claims at his September 2004 Board hearing.  
He also stated that he was waiving review of that evidence by 
the agency of original jurisdiction.  Therefore referral to 
the RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.  In any case, because the 
38 U.S.C.A. § 1151 claims are being remanded, the RO will 
nevertheless have the opportunity to consider the evidence 
submitted directly to the Board by the appellant.

(The issues of entitlement to 38 U.S.C.A. § 1151 benefits are 
addressed in the remand portion of the decision below.)


FINDING OF FACT

It is as likely as not that the veteran's currently 
manifested bilateral plantar fasciitis had its onset in 
service.


CONCLUSION OF LAW

The veteran has bilateral plantar fasciitis that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease occurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Review of the appellant's service medical records reveals 
that he sought medical treatment in November 1991 for 
complaints of foot tenderness.  On physical examination, 
there was tenderness over the plantar fascia of each foot.  
The clinical impression was bilateral plantar fasciitis.  The 
appellant was subsequently seen twice in December 1991 for 
complaints of bilateral foot pain.  The clinical assessment 
remained bilateral plantar fasciitis.  The appellant was 
again treated in January 1992 for bilateral foot pain.  On 
physical examination, there was tenderness to palpation of 
the plantar area.  The clinical assessment was plantar 
metatarsalgia.  Thereafter there is no record of any 
complaints of, or treatment for, any plantar metatarsalgia - 
although the appellant was treated for various conditions, 
including lower extremity complaints, during that time.

Review of the post-service medical evidence reveals that the 
appellant underwent a VA general medical examination in 
November 1993; examination of the feet was within normal 
limits except for an ingrown toenail on the right foot.  The 
appellant subsequently sought treatment from VA for problems 
with his knees and an ingrown toenail in 1994 and 1995.  In 
December 1996, he was referred to podiatry to get inserts for 
his shoes.  A March 1997 note includes a diagnosis of 
bilateral plantar fasciitis.  A VA treatment note dated in 
October 1997 indicates that the appellant had problems with 
his feet and that he was followed in the podiatry clinic for 
arch problems, including treatment with custom inserts.  A 
November 24, 1997 note shows that the appellant was seen for 
follow-up for plantar fasciitis.  A January 1998 note 
includes findings of bilateral foot pain in both transverse 
and longitudinal arches.

The appellant underwent a VA foot examination in March 1999; 
he complained of experiencing numbness in his feet with 
walking and reported that this had been occurring since 1992.  
Physical examination revealed no obvious deformity of the 
feet.  The examiner rendered diagnoses that included 
recurrent numbness confined to the plantar surface on 
ambulation starting in 1992, and associated with extensive 
marching, etiology unclear.

Private medical records from the Lovelace Health System 
indicate that the appellant was seen in June 2002 for 
complaints of intermittent numbness on the bottoms of his 
feet.  He again reported that he started walking on the sides 
of his feet in service after experiencing blistering of his 
feet during long marches.  An assessment of traumatic 
neuropathy was raised.  A November 2004 neurology report 
states that the appellant's history of walking on the 
outsides of his feet would certainly produce a circumstance 
that could lead to his type of ongoing complaints and 
findings.

The appellant testified at his September 2004 Board hearing 
that his feet first began to hurt during boot camp when he 
developed blisters on his feet during hikes.  Then, on longer 
hikes, the blistering worsened, along with bleeding and 
sloughing of skin.  He also stated that he tried to walk on 
the sides of his feet, but he had to stop because his feet 
became numb.  See Hearing Transcript pp. 13 and 22.  The 
appellant further testified that his stepmother, a nurse, 
provided him with care for his feet and that he now has the 
same problems with his feet.  See Hearing Transcript pp. 22-
23.

The Board, based on its review of all the relevant evidence 
in this matter, finds that the evidence is at least in 
relative equipoise as to the merits of this claim.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Taking into consideration the facts above 
and the nature of the appellant's activities while he was in 
the Marine Corps, and giving the benefit of the doubt to the 
appellant, the Board finds that it is at least as likely as 
not that the bilateral plantar fasciitis noted in the VA 
treatment records cited above was related to the veteran's 
military service.  The evidence on this issue being in 
relative equipoise, entitlement to service connection for 
bilateral plantar fasciitis is warranted.


ORDER

Service connection for bilateral plantar fasciitis is 
granted.


REMAND

Review of the evidence also reveals that the appellant 
apparently underwent a Chapter 31 Vocational Rehabilitation 
evaluation beginning sometime in August 1996.  In addition, 
the claims file includes a copy of a VA Forms 28-1902 and 28-
8872, dated in April 1998; these documents refer to other VA 
Vocational Rehabilitation records.  However, the evidence of 
record does not include the appellant's Chapter 31 file.  
These records should be obtained and associated with the 
claims file.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
actually in the file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The Board notes that, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), VA must obtain these outstanding VA 
records, which may well contain significant findings and 
conclusions.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2003).

In light of the need to obtain these additional records, a 
determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and implementing regulations 
found at 38 C.F.R. § 3.159 (2004) is 
completed.  In particular, the RO should 
notify the appellant of the information 
and evidence needed to substantiate his 
§ 1151 claims and of what part of such 
evidence he should obtain and what part 
VA will yet attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).  He should be told to submit all 
pertinent evidence in his possession.

2.  The RO should obtain the appellant's 
Chapter 31 Vocational Rehabilitation 
file, including all counseling and work-
study records, and associate it with the 
claims file for the duration of the 
appeal.

3.  Thereafter, the RO should 
readjudicate the appellant's 38 U.S.C.A. 
§ 1151 claims, with consideration of all 
the evidence of record.  If any benefit 
sought remains denied, the appellant and 
the appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations pertinent to the 
issues remaining on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


